     Case 3:21-cv-01542-S-BK Document 3 Filed 07/02/21                 Page 1 of 4 PageID 26



                                      AMENDED COMPLAINT
                                           3:21-cv-01542-S

LUCAS HORTON,                          §                              US DISTRICT COURT
Plaintiff,                             §
v.                                     §
                                       §                              NORTHERN DISTRICT OF
Multiplan, Inc                         §                              TEXAS
                                       §
Defendant.                             §




                                       JURISDICTION & VENUE
1.      The Court has subject matter jurisdiction over this action pursuant Texas Business and
        Commerce Code 305.053 (“TX 305”) and 28 U.S.C. § 1331, as the action arises under
        the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”).
                                                  PARTIES
2.      Plaintiff is an individual who resides in Dallas, Dallas County, Texas.
3.      Defendant is a corporation incorporated and existing under the laws of the State of
        New York whose primary place of business and corporate headquarters is located at
        115 5th Ave 7th Floor, New York, New York 10003
                                    COMMON FACTUAL ALLEGATIONS
4.      Defendant and its proxies place unwanted telemarketing calls to solicit consumers to
        purchase health insurance that it is a party to.
5.      All of the calls at issue in this case were made on behalf of, for the benefit of, and with
        the knowledge and approval of Defendant.
6.      Unfortunately for consumers, Defendant, in an attempt to sell more health insurance,
        engages in an aggressive telemarketing campaign that includes violating the TCPA
        thousands of times a day.
7.      Specifically, Defendant (or a third-party acting on its behalf and for its benefit) places
        unsolicited telemarketing calls to consumers that sometimes feature an artificial
        and/or prerecorded voice.
     Case 3:21-cv-01542-S-BK Document 3 Filed 07/02/21                  Page 2 of 4 PageID 27



8.      Rather than adhere to the requisite rules regarding obtaining consent prior to
        engaging in telemarketing, Defendant (or a third-party acting on its behalf or for its
        benefit) places repeated calls to consumers who have never provided consent (either
        orally or in writing) to receive such calls. By placing the calls without first obtaining
        prior express written consent, Defendant plainly violates of the TCPA, 47 U.S.C. § 227,
        et seq and also TX 305.

9.      By making unauthorized telemarketing calls as alleged herein, Defendant has caused
        consumers actual harm. This includes the aggravation, nuisance and invasions of
        privacy that result from the placement and receipt of such calls, in addition to the
        wear and tear on their telephones, consumption of battery life, lost ability to place
        outgoing calls and other interruption in use, cellular minutes, loss of value realized for
        the monies consumers paid to their carriers for the receipt of such calls, and other
        diminished use, enjoyment, value, and utility of their cellphones and cellphone plans.
10.     Furthermore, Defendant (or a third-party acting on its behalf and for its benefit) made
        the calls knowing that the calls trespassed against and interfered with Plaintiff use
        and enjoyment of, and the ability to access, their telephones, including the related
        data, software, applications, and hardware components.
11.     Defendant or its proxies knowingly made, and continues to make, repeated
        prerecorded telemarketing calls to consumers’ telephones without the prior express
        consent of the recipients.
12.     As such, Defendant not only invaded the personal privacy of Plaintiff it also
        intentionally, repeatedly, and willfully violated the TCPA.
13.     The calls were made by or on Defendant’s behalf and with its knowledge and approval.
        Defendant either knew about the calls, received the benefits of the calls, directed that
        the calls be made, and/or ratified the making of the calls.
14.     The TCPA was enacted to protect consumers from unsolicited telephone calls like
        those alleged in this case.
15.     In response to Defendant’s unlawful conduct, Plaintiff files the lawsuit and seeks an
        injunction requiring Defendant and its proxies to cease all unsolicited telephone
  Case 3:21-cv-01542-S-BK Document 3 Filed 07/02/21                 Page 3 of 4 PageID 28



      calling activities to consumers as complained of herein and an award of statutory
      damages to the Plaintiff, together with costs, and pre- and post-judgment interest.
16.   Defendant is involved in multiple class action lawsuits for violating the TCPA such as
      PHYSICIANS HEALTHSOURCE, INC v Multiplan, Callier v Multiplan, and Liou v
      Multiplan. This demonstrates a proven track record of disregard for the TCPA.

                                1. FACTS SPECIFIC TO PLAINTIFF
17.   Plaintiff is the owner and customary user of a cellphone number ending in 3341.
18.   Plaintiff has been on the national DNC list since 2011.
19.   At no time did Plaintiff ever provide his cellphone number to Defendant or provide
      Defendant, or any of Defendant’s agents or contractors, with prior express consent
      to call.
20.   Plaintiff was called by 779-680-8982 on 8/29/2019, 737 238-2962 on 9/18/2019 and
      9/23/2019, and 925-239-0571 on 10/4/2019. Each of these calls featured a prerecorded
      message offering health insurance from a generic company name. After pressing 2 on
      the 10/4/2019 call, Plaintiff pressed 2 to talk to an operator and tried to buy insurance
      to find out who was behind the call. Plaintiff went along with the process until the
      operator asked him to release him of any TCPA liability. Plaintiff balked and was hung
      up on. On 10/14/2019, Plaintiff was called by 888-636-3834 and this time completed a
      dummy sale to identify the caller, resulting in the purchase of a health insurance plan
      with a Member ID of HCP4715900 and a Group Number of 001AFXH.
      Plaintiff purchased an insurance policy to see who was behind the illegal calls.
21.   The call was made by or on behalf of Defendant for the purpose of selling
      Defendant’s products and services. Here, the call was made by employees or agents
      of Defendant, at the direction of Defendant, in accordance with a contract with
      Defendant, and with Defendant’s substantial oversight and control.
22.   Defendant knew about the calls, directed the making of the calls, ratified the calls by
      approving them and/or knowingly receiving the benefits from them, and otherwise
      benefitted from the calls.

23.   All of the calls attempted to solicit Plaintiff to purchase the health insurance plans
  Case 3:21-cv-01542-S-BK Document 3 Filed 07/02/21                 Page 4 of 4 PageID 29



      that Defendant is party to and directly benefits from each month the Plaintiff paid
      the premium.
24.   Prior to receiving the above-referenced calls, Plaintiff had no relationship with
      Defendant, had never provided his telephone number directly to Defendant, and
      had never requested that Defendant place calls to him or to offer him any services.
25.   Simply put, Plaintiff has never provided any form of prior express consent to
      Defendant, or to anyone acting on Defendant’s behalf, to place telemarketing
      calls to his phone number.
26.   Defendant was, and still is, aware that the above-described telemarketing calls were
      made to consumers like Plaintiff who never provided prior express consent to receive
      them.
27.   By making unsolicited calls as alleged herein, Defendant has caused Plaintiff actual
      harm, including: (a) the aggravation, nuisance, and invasions of privacy that result
      from the placement of such calls, (b) wear and tear on their telephones, (c)
      interference with the use of their phones, (d) consumption of battery life, (e) loss of
      value realized for monies consumers paid to their wireless carriers for the receipt of
      such calls, and (f) the diminished use, enjoyment, value, and utility of their telephone
      plans.
28.   Furthermore, Defendant made the calls knowing they trespassed against and
      interfered with Plaintiff’s use and enjoyment of, and the ability to access their
      phones, including the related data, software, and hardware components.
29.   To redress these injuries, Plaintiff makes a claim under both 47 U.S.C. §227(c) and 47
      U.S.C. §227(b), which provide 2 separate private rights of action against unsolicited
      telemarketing calls to consumers’ telephones and demands $3000 per call ($15,000
      total) together with costs and post-judgment interest.
